[Cite as State ex rel. Dodson v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-2552.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Ricardo Dodson,                          :

                 Relator,                              :                          No. 21AP-448

v.                                                     :                   (REGULAR CALENDAR)

Ohio Department of Rehabilitation                      :
and Correction & Ohio Parole Board et al.,
                                                       :
                 Respondents.
                                                       :



                                         D E C I S I O N

                                       Rendered on July 26, 2022


                 On brief: Ricardo Dodson, pro se.

                 On brief: Dave Yost, Attorney General, and D. Chad
                 McKitrick for respondents.

                           IN PROHIBITION AND MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BEATTY BLUNT, J.

        {¶1}     Relator, Ricardo Dodson, an inmate of the Belmont Correctional Institution
("BCI"), filed this original action seeking a writ of prohibition and a writ of mandamus
against respondents, Ohio Department of Rehabilitation and Correction ("ODRC"), the
Ohio Adult Parole Authority ("OAPA"), and the Franklin County Child Support
Enforcement Agency ("FCCSEA"). Regarding his request for a writ of prohibition, relator
seeks an order finding that ODRC and OAPA lacked jurisdiction to adjudicate paternity at
his parole hearings and prohibiting ODRC and OAPA from enforcing its paternity
adjudication during past, present, and future parole-determination hearings. Regarding
his request for a writ of mandamus, relator seeks an order directing ODRC, OAPA, and
No. 21AP-448                                                                                                2


FCCSEA to order a DNA test to determine paternity; appointing counsel to represent him
in any administrative parole hearing; and directing FCCSEA to provide complete and
unredacted copies of records regarding the determination of parentage in an administrative
paternity action filed in 1992. ODRC, OAPA, and FCCSEA have filed motions to dismiss.
Relator has also filed a November 18, 2021, motion to exclude matters of fact and
arguments not contained in the complaint; a December 7, 2021, motion to strike and for
sanctions; and a December 7, 2021, motion to dismiss respondents' motions to dismiss.
        {¶2}    This matter was referred to a court-appointed magistrate pursuant to Civ.R.
53 and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate has issued the
appended decision, including findings of fact and conclusions of law, and has
recommended this court grant the motions to dismiss filed by ODRC, OAPA, and FCCSEA.
Relator filed objections to the magistrate's decision on April 1, 2022. On May 3, 2022
relator filed additional objections out of rule without seeking leave and further requested
that this court strike respondents' response to relator's initial and properly filed objections.
After respondents filed a response to relator's May 3, 2022 filing on May 16, 2022, on
June 1, 2022 relator filed yet another response out of rule without seeking leave. The court
finds that both relator's May 3, 2022 filing and his June 1, 2022 filing were filed out of rule
without leave, are not properly before this court and will not be considered, and we hereby
order them stricken from the record.
        {¶3}    Because relator has filed objections, we must independently review the
record and the magistrate's decision to ascertain whether "the magistrate has properly
determined the factual issues and appropriately applied the law." Civ.R. 53(D)(4)(d).
Relator has not filed objections to the magistrate's findings of fact.1 Having reviewed the
record and the magistrate's decision pertaining to same and finding no error on the part of
the magistrate in his determinations of the facts, we hereby adopt the magistrate's findings
of fact in their entirety as our own.
        {¶4}    Turning to the magistrate's conclusions of law and relator's objections to
them, we begin by observing that in order to obtain a writ of mandamus, relator is required

1 Although relator asserts in his objections "[t]he Magistrate falsely states, 'Relator claim that the OPB has
exercised judicial or quasi-judicial powers in making observations regarding paternity, This is an
inaccurate citation to the complaint, and this statement of fact and argument is not contained in the
complaint" (sic passim), the foregoing statement is nowhere included in the magistrate's findings of fact.
No. 21AP-448                                                                                3


to demonstrate that: (1) he has a clear legal right to the relief prayed for, (2) respondents
are under a clear legal duty to perform the act requested, and (3) relator has no plain and
adequate remedy in the ordinary course of law. State ex rel. Thompson v. Ohio Adult
Parole Auth., 10th Dist. No. 10AP-24, 2011-Ohio-429, ¶ 23, citing State ex rel. Berger v.
McMonagle, 6 Ohio St.3d 28, 29 (1983).
       {¶5}   In order to obtain a writ of prohibition, a relator must establish that: (1) the
respondent has exercised or is about to exercise judicial or quasi-judicial power, (2) the
exercise of that power is unauthorized by law, and (3) denying the writ will cause injury for
which no other adequate remedy in the ordinary course of the law exists. State ex rel. Roush
v. Montgomery, 156 Ohio St.3d 351, 2019-Ohio-932, ¶ 5. A writ of prohibition is an
extraordinary judicial writ issuing out of a court of superior jurisdiction and directed to an
inferior tribunal commanding it to cease abusing or usurping judicial functions. State ex
rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 73 (1998). Thus, the purpose of a writ of
prohibition is to restrain inferior courts and tribunals from exceeding their jurisdiction.
Roush at ¶ 5, citing Tubbs Jones at 73. Relevant to this matter, we note that the "act of
holding a hearing to decide whether one convicted of a crime shall be held in confinement
or granted parole constitutes an exercise of judicial or quasi-judicial power." State ex rel.
McKee v. Cooper, 40 Ohio St.2d 65, 68 (1974).
       {¶6}   With regard to respondents' motion to dismiss relator's request for a writ of
mandamus, the magistrate found that, even construing all of the allegations in relator's
complaint as true, relator failed to establish that FCCSEA had a clear legal duty under
either R.C. 3125.15, 3125.16, or Ohio Adm.Code 5101:12-1-20.1 to provide him a complete
and unredacted copy of the records pertaining to the 1992 administrative paternity action;
that relator failed to establish that, ODRC, OAPA, and FCCSEA have a clear legal duty
under either R.C. 3111.09(A)(1), 3111.10(C), and/or Anderson v. Jacobs, 68 Ohio St.2d 67
(1981) to order a DNA blood test to establish paternity to be used at his next parole
hearing; and that relator failed to establish that respondents had a clear legal duty under
either R.C. 2151.352, 2151.23, and/or State ex rel. Cody v. Toner, 8 Ohio St.3d 22 (1983)
to appoint legal counsel to represent relator at parole hearings at which his parentage is
considered.
No. 21AP-448                                                                                             4


        {¶7}    With regard to respondents' motion to dismiss relator's request for a writ of
prohibition, the magistrate found that relator could prove no set of facts entitling him to a
writ of prohibition because, contrary to relator's assertions, ODRC and OAPA have not
previously exercised and/or are not about to exercise judicial or quasi-judicial power at
his next parole hearing by making a paternity determination in contravention of R.C.
2151.23(B)(2) or R.C. 3111.01. Instead, the magistrate determined that ODRC and OAPA
properly considered relator's status as A.M.'s father, consistent with the victim's
statement, for the purpose of determining parole as is authorized by Ohio Adm.Code
5120:1-1-11 (procedure of release consideration hearing) and 5120:1-1-14 (victim
conference). In other words, ODRC and OAPA did not establish any legal relationship
with the ramifications of imposing or conferring any parental rights, privileges, duties,
and obligations as set forth in R.C. 3111.01(A) and did not adjudicate the paternity of the
child born to the victim under R.C. 2151.23(B)(2).
        {¶8}    In his objections, relator presents no new issues and merely rehashes the
same arguments presented to the magistrate. Furthermore, although relator delineates at
least ten separate objections, in essence, all boil down to the following two arguments: (1)
respondents improperly adjudicated and made the determination that relator is the natural
biological father of the child born to the victim and denied parole based on that
adjudication; and (2) relator has a clear legal right to take a DNA blood test to determine
whether he is the natural biological father of the minor child prior to the next parole hearing
and relator is entitled to the appointment of counsel to represent him at said hearing.2 We
disagree on both counts. Regarding the first argument, relator has not identified any Ohio
law that prohibits ODRC and OAPA from considering the statement of the victim regarding
the paternity of her child. Furthermore, relator has not identified any legal authority that
supports relator's theory that ODRC and OAPA somehow legally established and/or
determined paternity of the child born to the victim. And finally, relator has not identified
any legal authority that supports relator's theory that ODRC and OAPA's consideration of
the victim's statement fell within the parameters of R.C. 2151.23(B)(2) and R.C. 3111.01 so
as to legally establish paternity. In short, ODRC and OAPA's consideration of the victim's

2Relator has not objected to the magistrate's finding that relator is not entitled to a copy of the records
pertaining to the 1992 administrative paternity action.
No. 21AP-448                                                                                  5


statements regarding the paternity of her child as part of their decision process regarding
relator's release on parole is not tantamount to legally establishing the paternity of the child
born to the victim as she has stated.
       {¶9}    Furthermore, relator's assertion that respondents improperly adjudicated
and made the determination that relator is the natural biological father of the child born to
the victim and denied parole based on that adjudication does not accurately reflect the
myriad factors considered by the parole board in denying relator's application. Specifically,
in addition to respondents' consideration of the victim's statements regarding the paternity
of her child, the parole board also considered that relator was convicted of raping two
different women on two separate occasions; that one of the victims was kidnapped prior to
being raped and was also threatened with being killed by being pushed out of a second story
window; that the victim who became pregnant due to the rape was mentally challenged;
and that relator had also been convicted of prior crimes for forgery, disorderly conduct and
an assault that apparently was an incident of domestic violence. (See Compl., Ex. C-2; C-3;
D; D-1; D-2; D-3; D-5; E; and E-1.) Indeed, in the July 12, 2018 Ohio Parole Board Decision
and Minutes, the rationale provided for denial of release included that relator's "case is
aggravated by the case-specific factors of violence, brutality, multiple occurrences, multiple
victims, and extensive victimization." In short, paternity of the child born to one of the rape
victims was only one of multiple factors considered by respondents and was in no way
dispositive of respondents' decision in any event.
       {¶10} Next, regarding relator's second argument presented via his objections,
relator has not identified any legal authority that requires ODRC and OAPA to initiate a
DNA blood test to establish or refute the paternity of the child born to the victim. There is
a reason for this omission: there is no such authority. Indeed, relator himself cites to the
proper legal methods in which to establish paternity that relator must undertake if that is
truly the relief he seeks, and none of them involves any clear legal duties on the part of
respondents.
       {¶11} Therefore, after an examination of the magistrate's decision, an independent
review of the record pursuant to Civ.R. 53, and due consideration of relator's objections, we
find the magistrate rightly recommends granting respondents' motions to dismiss for the
No. 21AP-448                                                                              6


reasons cogently articulated by the magistrate in his decision. Therefore, we find relator's
objections are without merit and they are hereby overruled.
       {¶12} Accordingly, we adopt the magistrate's decision as our own, including the
findings of fact and conclusions of law therein. In accordance with the magistrate's
decision, respondents' motions to dismiss are granted; relator's motion to exclude matters
of fact and arguments not contained in the complaint, motion to strike and for sanctions,
and motion to dismiss respondents' motions to dismiss are denied; and this action is hereby
dismissed.
                                                   Objections overruled; action dismissed.

                          MENTEL and McGRATH, JJ., concur.

                               ___________________
No. 21AP-448                                                                             7


                                       APPENDIX

                        IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel. Ricardo Dodson,                :

             Relator,                        :

v.                                           :                    No. 21AP-448

Ohio Department of Rehabilitation            :               (REGULAR CALENDAR)
and Correction & Ohio Parole Board et al.,
                                             :
             Respondents.
                                             :



                         MAGISTRATE'S DECISION

                                Rendered on March 3, 2022



             Ricardo Dodson, pro se.

             Dave Yost, Attorney General, William Case, and Kelly N.
             Brogan, for respondents.


                        IN PROHIBITION AND MANDAMUS ON
                        RESPONDENTS' MOTIONS TO DISMISS

      {¶13} Relator, Ricardo Dodson, has filed this original action seeking a writ of
prohibition and, alternatively, a writ of mandamus against respondents, Ohio Department
of Rehabilitation and Correction ("ODRC"), the Ohio Adult Parole Authority ("OAPA"), and
the Franklin County Child Support Enforcement Agency ("FCCSEA"). With regard to the
request for a writ of prohibition, relator seeks an order finding that ODRC and OAPA lacked
jurisdiction to adjudicate paternity at his parole hearings and prohibiting ODRC and OAPA
from enforcing its paternity adjudication during past, present, and future parole-
No. 21AP-448                                                                                  8


determination hearings. With regard to the request for a writ of mandamus, relator seeks
an order directing ODRC, OAPA, and FCCSEA to order a DNA test to determine paternity,
appoint him counsel for any administrative parole hearing, and an order directing FCCSEA
to provide complete and unredacted copies of records regarding the determination of
parentage in an administrative paternity action filed in 1992. ODRC, OAPA, and FCCSEA
have filed motions to dismiss. Relator has also filed a November 18, 2021, motion to exclude
matters of fact and arguments not contained in the complaint; a December 7, 2021, motion
to strike and for sanctions; and a December 7, 2021, motion to dismiss respondents'
motions to dismiss.


Findings of Fact:
       {¶14} 1. Respondent ODRC is a governmental agency responsible for, among other
things, operating the Ohio prison system.
       {¶15} 2. Respondent OAPA is a governmental agency responsible for, among other
things, the release of criminal offenders from prison.
       {¶16} 3. Respondent FCCSEA is a governmental agency responsible for, among
other things, providing child-support services and establishing parentage.
       {¶17} 4. Relator is a prisoner incarcerated at Belmont Correctional Institution.
       {¶18} 5. In 1991, relator was convicted of rape, kidnapping, and attempted rape.
Appellant was sentenced to a term of imprisonment. The victim gave birth to a daughter,
A.M., after the crimes occurred, and A.M.'s mother subsequently relinquished her parental
rights and placed A.M. for adoption.
       {¶19} 6. According to relator's complaint, in 1992, FCCSEA filed an administrative
paternity action and then a paternity action in the Franklin County Court of Common Pleas.
Three possible fathers were named in the court action, but it was dismissed in 1993 for
failure to prosecute.
       {¶20} 7. According to relator's complaint, relator was denied parole eight times
from 2000-21. In parole hearings in 2009, 2012, 2015, and 2018, the OAPA, using
statements made by A.M.'s mother and her husband at a victim's conference, indicated that
A.M. was born as a result of the rape, relator is the biological father of A.M., and relator was
No. 21AP-448                                                                               9


the cause of the victim relinquishing her parental rights to A.M. Relator has denied that he
is A.M.'s biological father. Relator indicates his next parole hearing will be in 2024.
       {¶21} 8. According to relator's complaint, in August 2018, relator filed an action in
federal court, claiming that the victim's paternity allegation used to deny him parole was
false. In February 2021, a federal magistrate concluded that the statement made by A.M.'s
mother and her husband at the victim conference was sufficient to support the conclusion
that relator was A.M.'s biological father, relator could not support his claim that he is not
her biological father without DNA evidence, and a letter sent to relator from the victim in
March 2018 indicated that relator impregnated her, she gave birth to A.M., and the child
was placed for adoption. In July 2021, a federal judge affirmed the magistrate's report and
recommendation and granted the parole board summary judgment. Relator appealed.
       {¶22} 9. According to relator's complaint, in July 2021, he was denied parole again,
and at the hearing, he denied being A.M.'s biological father.
       {¶23} 10. According to relator's complaint, in August 2021, relator served upon
FCCSEA via certified mail a request for a copy of the documents from the administrative
paternity action, seeking unredacted records regarding the determination of the existence
or nonexistence of a parent-child relationship between the putative fathers and A.M., but
FCCSEA failed to comply with the request.
       {¶24} 11. On September 10, 2021, relator filed his complaint in prohibition and
mandamus with this court.
       {¶25} 12. On October 12, 2021, FCCSEA filed a motion to dismiss, pursuant to
Civ.R. 12(B)(6).
       {¶26} 13. On October 25, 2021, ODRC and OAPA filed a motion to dismiss,
pursuant to Civ.R. 12(B)(6).
       {¶27} 14.On November 18, 2021, relator filed a motion to exclude matters of fact
and arguments not contained in the complaint.
       {¶28} 15. On December 7, 2021, relator filed a motion to strike and for sanctions,
and a motion to dismiss respondents' motions to dismiss.


Conclusions of Law:
No. 21AP-448                                                                                  10


       {¶29} For the reasons that follow, it is this magistrate's decision that this court
should grant respondents' motions to dismiss relator's complaint for writs of prohibition
and mandamus.
       {¶30} A court may dismiss a complaint seeking a writ of prohibition or writ of
mandamus pursuant to Civ.R. 12(B)(6) if, after all factual allegations in the complaint are
presumed true and all reasonable inferences are made in relator's favor, it appears beyond
doubt that relator could prove no set of facts entitling him or her to the requested
extraordinary writ. State ex rel. Turner v. Houk, 112 Ohio St.3d 561, 2007-Ohio-814, ¶ 5.
"Although factual allegations in the complaint are taken as true, 'unsupported conclusions
of a complaint are not considered admitted * * * and are not sufficient to withstand a motion
to dismiss.' " Justice v. Jefferson-Pilot Life Ins., 10th Dist. No. 98AP-177 (Dec. 24, 1998),
quoting State ex rel. Hickman v. Capots, 45 Ohio St.3d 324 (1989).
       {¶31} The Supreme Court of Ohio has set forth three requirements that must be
met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to
the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
requested; and (3) that relator has no plain and adequate remedy in the ordinary course of
the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).
       {¶32} "The purpose of a writ of prohibition is to restrain inferior courts from
exceeding their jurisdiction." State ex rel. Roush v. Montgomery, 156 Ohio St.3d 351, 2019-
Ohio-932, ¶ 5, citing State ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 73, (1998). To
demonstrate entitlement to a writ of prohibition, a relator must establish that a respondent:
(1) has exercised or is about to exercise judicial or quasi-judicial power, (2) that the exercise
of that power is unauthorized by law, and (3) that denying the writ will cause injury for
which no other adequate remedy in the ordinary course of the law exists. Roush at ¶ 5. See
State ex rel. McKee v. Cooper, 40 Ohio St.2d 65, 68 (1974) (stating that the "act of holding
a hearing to decide whether one convicted of a crime shall be held in confinement or
granted parole constitutes an exercise of judicial or quasi-judicial power").
       {¶33} "Where an inferior court patently and unambiguously lacks jurisdiction over
the cause, prohibition will lie both to prevent the future unauthorized exercise of
jurisdiction and to correct the results of previous jurisdictionally unauthorized actions."
State ex rel. Litty v. Leskovyansky, 77 Ohio St.3d 97, 98 (1996). Accord State ex rel. Sartini
No. 21AP-448                                                                                  11


v. Yost, 96 Ohio St.3d 37, 2002-Ohio-3317, ¶ 24 (concluding the fact the judge had already
exercised judicial power by granting a motion, such did not preclude the opposing party
from obtaining a writ of prohibition, as prohibition will lie to correct the results of previous
jurisdictionally unauthorized actions).
       {¶34} The magistrate may take judicial notice of the pleadings and orders in related
cases when these are not subject to reasonable dispute, at least insofar as they affect the
present original action. State ex rel. Nyamusevya v. Hawkins, 10th Dist. No. 19AP-199,
2020-Ohio-2690, ¶ 33, citing Evid.R. 201(B); State ex rel. Ohio Republican Party v.
Fitzgerald, 145 Ohio St.3d 92, 2015-Ohio-5056, ¶ 18; and State ex rel. Womack v. Marsh,
128 Ohio St.3d 303, 2011-Ohio-229, ¶ 8. Furthermore, a court may take judicial notice of
pleadings that are readily accessible on the internet. See Draughon v. Jenkins, 4th Dist. No.
16CA3528, 2016-Ohio-5364, ¶ 26, citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d
195, 2007-Ohio-4798, ¶ 8, 10 (a court may take judicial notice of appropriate matters,
including judicial opinions and public records accessible from the internet, in determining
a Civ.R. 12(B)(6) motion); and Giannelli, 1 Baldwin's Ohio Practice Evidence, Section 201.6
(3d Ed.2015) (noting that the rule generally precluding a court from taking judicial notice
of other cases has been relaxed if the record is accessible on the internet). In addition, courts
may take judicial notice of appropriate matters in determining a Civ.R. 12(B)(6) motion
without converting it to a motion for summary judgment. State ex rel. Findlay Publishing
Co. v. Schroeder, 76 Ohio St.3d 580-81 (1996); Draughon at ¶ 26 (a court may take judicial
notice of appropriate matters, including judicial opinions and public records accessible
from the internet, in determining a Civ.R. 12(B)(6) motion without converting it to a motion
for summary judgment).
       {¶35} In the present matter, relator first requests a writ of mandamus against
FCCSEA, seeking complete and unredacted records in FCCSEA's possession relating to the
existence or non-existence of a parent-child relationship between A.M. and the putative
fathers. Relator claims he has a clear legal right to obtain, and FCCSEA has a clear legal
duty to produce, the complete and unredacted records pursuant to R.C. 3125.15, 3125.16,
and Ohio Adm.Code 5101:12-1-20.1, and there is no other adequate remedy at law.
       {¶36} However, even after all factual allegations in relator's complaint are
presumed true and all reasonable inferences are made in relator's favor, it is beyond doubt
No. 21AP-448                                                                                  12


that relator could prove no set of facts entitling him to a writ of mandamus on this basis.
R.C. 3125.15 provides that "[a] child support enforcement agency shall maintain records of
support orders being administered or otherwise handled by the agency pursuant to sections
3121.81 to 3121.86 of the Revised Code." R.C. 3125.16 provides:
              Each obligor and each obligee under a support order may
              review all records maintained under section 3125.15 of the
              Revised Code that pertain to the support order and any other
              information maintained by the child support enforcement
              agency, except to the extent prohibited by state or federal law.

       {¶37} Here, with regard to R.C. 3125.15 and 3215.16, relator has not alleged that he
is an obligor or oblige under a support order. Therefore, these provisions are inapplicable
to relator's request and place no legal duty upon FCCSEA to produce records relating to the
existence of nonexistence of a parent-child relationship between A.M. and any putative
fathers.
       {¶38} As for Ohio Adm.Code 5101:12-1-20.1, that provision provides the
circumstances under which a child support enforcement agency ("CSEA") may release
information contained in a person’s case record pursuant to a request. Relator does not
specify which subsections of this rule he believes apply to his request. The provision
contains three subsections, (A), (B), and (C), and includes circumstances under which
certain information in the record is subject to limitations on its disclosure, subject to
redaction, or completely prohibited from disclosure. Under subsection (A), a CSEA is
permitted to only disclose information contained in a person's case record upon the request
of an individual when, among other things, the disclosure is in accordance with written
permission from the person. Subsection (B) applies to requests from certain entities, none
of which apply to relator's request. Subsection (C) contains several circumstances under
which the disclosure of information is limited, redaction of information is required, and
disclosure of information is completely prohibited. Relator points to no provision in
5101:12-1-20.1 that would require FCCSEA to produce for relator a complete and
unredacted copy of the records from the administrative paternity action. Therefore, even
construing all of the allegations in relator's complaint as true, relator has failed to establish
that CSEA was under a clear legal duty to provide him a complete and unredacted copy of
the records pertaining to the administrative paternity action.
No. 21AP-448                                                                                 13


       {¶39} Relator next requests a writ of mandamus against FCCSEA, ODRC, and
OAPA, seeking an order for a DNA test to be used at his next parole hearing and the
appointment of counsel at his next parole hearing that adjudicates his parentage. With
regard to the DNA test, relator claims he has a clear legal right to, and respondents have a
clear legal duty to grant, a blood test to establish the existence or non-existence of paternity
pursuant to R.C. 3111.09(A)(1), 3111.10(C), and Anderson v. Jacobs, 68 Ohio St.2d 67
(1981). However, relator cannot show that FCCSEA, ODRC, or OAPA have a clear legal duty
to order a DNA blood test to establish paternity to be used at his next parole hearing. R.C.
3111.09(A)(1) provides, in pertinent part:
              (1) In any action instituted under sections 3111.01 to 3111.18
              of the Revised Code, the court, upon its own motion, may
              order and, upon the motion of any party to the action, shall
              order the child’s mother, the child, the alleged father, and any
              other person who is a defendant in the action to submit to
              genetic tests.

       {¶40} This provision is very specific and is not applicable here. In the present
matter, relator has not alleged that, in an action instituted under R.C. 3119.01 to 3111.18, a
court or any party to such an action has moved for an order seeking a genetic test. Under
R.C. 3111.09(A), it is the court that has a legal duty to order a party to submit to genetic
tests. Relator cannot show that any of the respondents in this action has a clear legal duty
under R.C. 3111.09(A)(1) to provide relator a DNA test to be used at his next parole hearing.
Furthermore, R.C. 3111.10(C) only establishes the type of evidence that may be used to
determine paternity in an action instituted under R.C. 3111.01 to 3111.18 and does not
establish any duty on behalf of respondents here to order a genetic test for use at his parole
hearings. Anderson is also not helpful to relator. Anderson involved the denial of blood
tests to an indigent paternity defendant in parentage proceedings before a court pursuant
to R.C. 3111.01, and does not in any way place a legal duty upon the respondents here to
order DNA testing for use in relator's parole hearings. Thus, relator's complaint fails to
establish that respondents are under a clear legal duty to perform the act requested, and
respondents are entitled to dismissal of the complaint, in this respect.
       {¶41} With regard to appointment of legal counsel, relator argues that he has a clear
legal right to, and respondents have a clear legal duty to appoint, legal counsel at any
No. 21AP-448                                                                                14


administrative paternity determination proceedings pursuant to R.C. 2151.352, 2151.23,
and State ex rel. Cody v. Toner, 8 Ohio St.3d 22. However, neither the statutes nor Cody
apply here to establish a duty upon respondents to provide legal counsel to relator at parole
hearings at which his parentage is considered. R.C. 2151.352 entitles a child, the child’s
parents or custodian, or any other person in loco parentis of the child to representation by
legal counsel, including appointed counsel for indigent parties, at all stages of the
proceedings under R.C. Chapter 2151 (juvenile court) or Chapter 2152 (delinquency;
juvenile traffic offenders) and is inapplicable to parole hearings. R.C. 2151.23 outlines the
jurisdiction of juvenile courts. Cody concerned the unconstitutional denial of court-
appointed counsel for an indigent defendant in a paternity action in the common pleas
court, when the complainant-mother and her child were recipients of public assistance and
the defendant was facing the state as an adversary. Those circumstances do not apply here
and place no duty upon respondents to appoint counsel for an indigent inmate in parole
hearings when parentage is considered. Thus, relator cannot show that respondents are
under a clear legal duty to perform the act requested, and respondents are entitled to
dismissal of relator's writ of mandamus, in this respect.
       {¶42} Finally, relator requests a writ of prohibition against ODRC and OAPA,
arguing he is entitled to a writ for the following reasons: (1) ODRC and OAPA have
previously exercised and/or are about to exercise judicial or quasi-judicial power during his
next parole hearing by making a paternity determination; (2) the exercise of judicial or
quasi-judicial power adjudicating paternity matters is unauthorized by law pursuant to R.C.
2151.23(B)(2); and (3) the denial of the writ will cause injury for which no other adequate
remedy in the ordinary course of law exists.
       {¶43} Relator can prove no facts entitling him to a writ of prohibition. It is true that
R.C. 2151.23(B)(2) provides that "the juvenile court has original jurisdiction under the
Revised Code * * * to determine the paternity of any child alleged to have been born out of
wedlock pursuant to sections 3111.01 to 3111.18 of the Revised Code." However, R.C. 3111.01
defines the scope of sections 3111.01 to 3111.18 and provides, in pertinent part:
              (A) As used in sections 3111.01 to 3111.85 of the Revised Code,
              "parent and child relationship" means the legal relationship
              that exists between a child and the child’s natural or adoptive
              parents and upon which those sections and any other
No. 21AP-448                                                                             15


                provision of the Revised Code confer or impose rights,
                privileges, duties, and obligations. The "parent and child
                relationship" includes the mother and child relationship and
                the father and child relationship.

       {¶44} Clearly, ODRC and OAPA's use of the victim's statement that relator was the
father of A.M. does not fit within the parameters of R.C. 3151.23(B)(2) or 3111.01.
R.C. 3111.01 specifically describes the nature of a paternity determination by a juvenile
court and indicates that the parent and child relationship that is established by a juvenile
court is a legal relationship that confers or imposes rights, privileges, duties, and
obligations. This is not the same type of determination ODRC and OAPA made in relator's
parole hearings. ODRC and OAPA's consideration of relator's status as A.M.'s father,
consistent with the victim's statement, did not establish any legal relationship with the
ramifications of imposing or conferring any parental rights, privileges, duties, and
obligations. ODRC and OAPA considered relator's status as A.M.'s father for the purpose of
determining parole. Relator cannot show that ODRC and OAPA exceeded their jurisdiction
by considering relator's paternity or exercised quasi-judicial power reserved for juvenile
courts by considering such in making their parole determination. There is no evidence that
ODRC or OAPA's determination had any impact on any rights, privileges, duties, or
obligations relating to the parent-child relationship between relator and A.M., and there is
no evidence that the victim used ODRC and OAPA's considerations regarding paternity as
evidence to seek child support or pursue parentage proceedings. To the contrary, ODRC
and OAPA are vested with the power to make parole determinations and, specifically, to
consider victim statements pursuant to Ohio Adm.Code 5120:1-1-11 (procedure of release
consideration hearing) and 5120:1-1-14 (victim conference). Therefore, relator cannot show
that ODRC and OAPA exceeded their jurisdiction or have exercised or are about to exercise
judicial or quasi-judicial power, the type of which is unauthorized by law or akin to that
exercised by a juvenile court when making a determination regarding the parent and child
relationship.
       {¶45} Accordingly, the magistrate recommends that this court grant respondents'
motions to dismiss relator's complaint for writs of prohibition and mandamus. The
magistrate further recommends that this court deny relator's motion to exclude matters of
No. 21AP-448                                                                           16


fact and arguments not contained in the complaint, motion to strike and for sanctions, and
motion to dismiss respondents' motion to dismiss, as all are without merit.

                                             /S/ MAGISTRATE
                                             THOMAS W. SCHOLL III


                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).